In his motion appellant again urges the points relied on in original submission. They were considered and we think properly disposed of in our former opinion. The statements of deceased made to Wash McGrew and Jim McGrew were properly admitted in evidence as res gestae declarations.
As to the incompleteness of the bills complaining of the refusal of special charges, in addition to Crouchette v. State, Tex.Crim. Rep. 271 S.W. 99, we refer to Denton v. State,76 Tex. Crim. 58, 172 S.W. 796; Maddox v. State, 76 Tex. Crim. 217,  173 S.W. 1026; Jones v. State, 74 Tex. Crim. 205,167 S.W. 1110; Medford v. State, 86 Tex. Crim. 237;  216 S.W. 175; Lowe v. State, 88 Tex.Crim. Rep.;226 S.W. 674; Jones v. State, 89 Tex.Crim. Rep., 232 S.W. 847; Middleton v. State, 86 Tex.Crim. Rep., 217 S.W. 1046.
The motion for rehearing is overruled.
Overruled.